Petitioner Simon Lavi was a guarantor for a commercial real
                estate loan when real party in interest Branch Banking and Trust
                Company (BB&T) purchased the loan. On October 13, 2009, after the
                borrowers defaulted on the loan, BB &T filed a complaint seeki ng full
                recovery of the loan's balance from Lavi and others. While the complaint
                was pending, BB&T foreclosed on the property and took ownership
                through a credit bid at a February 11, 2010 trustee sale.
                             On January 31, 2011, BB&T moved for partial summary
                judgment regarding Lavi's liability for the remaining loan balance. In
                response, Lavi filed an opposition and countermotion for summary
                judgment, asserting that he was not liable for any deficiency and BB&T
                could not obtain a judgment due to its failure to comply with NRS 40.455.
                The district court determined NRS 40.455 did not bar BB&T's claims and
                Lavi had sufficient notice that BB&T intended to seek a deficiency
                judgment. Accordingly, the district court denied Lavi's countermotion for
                summary judgment and granted BB&T's motion for partial summary
                judgment."
                             Lavi filed this petition for a writ of mandamus or, in the
                alternative, a writ of prohibition, challenging the district court's order.
                Lavi asserts that BB&T is barred from recovering a deficiency judgment
                because BB&T did not apply for a deficiency judgment within six months
                after the February 2010 trustee's sale, as required by NRS 40.455(1).




                      'The parties are familiar with the facts, so we do not recount them
                further except as pertinent to our disposition.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                            This court has the "power to issue writs of mandamus . . .
                [and] prohibition. . ." in a proper case. Nev. Const. art. 6, § 4. This court
                can issue a writ of mandamus to compel the performance of an act which
                the law requires as a duty resulting from an office, trust or station."
                Harvey L. Lerer, Inc. v. District Court, 111 Nev. 1165, 1168, 901 P.2d 643,
                645 (1995); NRS 34.160. This court may issue a writ of prohibition to stop
                a "district court [from] exercising its judicial functions," when the district
                court is acting outside its jurisdiction.   Lerer, 111 Nev. at 1168, 901 P.2d
                at 645; NRS 34.320. This court has sound discretion in granting writ
                relief; however, this court will only grant writ relief when the petitioner
                has no "plain, speedy, and adequate remedy at law." Id. (quotations
                omitted); NRS 34.170; 34.330. Generally, this court will not consider
                petitions challenging the district court's denial of a summary judgment
                motion, "unless summary judgment is clearly required by [law], or an
                important issue of law requires clarification." ANSE, Inc. v. Dist. Ct., 124
                Nev. 862, 867, 192 P.3d 738, 742 (2008). Where an action is barred by
                statutory constraints and no issue of material fact exists, mandamus it a
                proper remedy to compel entry of summary judgment., Ash Springs Dev. v.
                O'Donnell, 95 Nev. 846, 847, 603 P.2d 698, 699 (1979)
                             Ordinarily, an appeal from the final judgment would provide
                Lavi with an adequate legal remedy.         See, International Game Tech. v.
                Dist. Ct., 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). However, we
                conclude the appeal in this instance would not be adequate. Accordingly,
                we will exercise our discretion to consider this petition.
                             Under NRS 40.455(1) a judgment creditor must apply for a
                deficiency judgment "within 6 months after the date of the foreclosure sale



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                or the trustee's sale . . . ." (emphasis added). 2 An application for a
                deficiency judgment must be in writing, "set forth in particularity the
                grounds for the [deficiency] application, set forth the relief sought" and be
                filed within six months after the foreclosure sale.   Walters v. Dist. Ct., 127
                Nev. „ 263 P.3d 231, 234 (2011).
                                 In Walters, we considered whether a guarantor who waived
                the one-action rule (as set forth in NRS 40.430) was entitled to mandamus
                relief requiring the district court to grant the guarantor's motion for
                partial summary judgment.        Id. at , 263 P.2d at 232. The guarantor
                argued that the lender "failed to apply for a deficiency judgment within six
                months" after the date of the foreclosure sale or the trustee's sale held
                pursuant to NRS 40.455(1).        Id. at , 263 P.2d at 233. We concluded
                that the trustee's sale, "[u]nder the clear and unambiguous language of
                NRS 40.455(1), an application must be made within six months . . . ." Id.
                at , 263 P.2d at 234. We further concluded that the lender complied
                with the six month limitation period. Id.
                                 BB&T argues that its complaint satisfied the statutory time
                requirement because the complaint notified Lavi that BB&T would seek a
                deficiency judgment and it was filed prior to the foreclosure sale; thus,
                before the NRS 40.455(1) six month statute of limitations expired. We
                disagree   . 3




                      2 The deficiency judgment statutes are applicable to actions on
                guaranty contracts. See, First Interstate Bank v. Shields, 102 Nev. 616,
                730 P.2d 429 (1986).

                      3 We find no support for the dissent's interpretation of NRS
                40.495(2). No authority states that claims filed under NRS 40.495(2) are
                exempt from NRS 40.455(1)'s requirements. Further, NRS 40.495(3)
                explicitly states: "[i]f an obligee maintains an action to foreclose or
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                            BB&T's complaint failed to meet the NRS 40.455(1)
                requirements because it did not particularize its reasons for the deficiency
                application and it was filed before the foreclosure sale. Further, BB&T's
                summary judgment motion did not satisfy the NRS 40.455(1)
                requirements because it was filed 11 months after the foreclosure sale;
                therefore, it was untimely. Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its partial summary judgment in favor of BB&T,
                and instead deny BI3&T's motion for partial summary judgment and grant
                Lavi's countermotion for summary judgment. 4




                                  Gibbons




                                                           Saitta



                ...continued
                otherwise enforce a mortgage or lien and the indebtedness or obligations
                secured thereby, the guarantor . . . may assert any legal or equitable
                defenses provided pursuant to the provisions of NRS 40.451 to 40.4639,
                inclusive." (emphasis added).

                      4In light of this order we deny as moot the alternative request for a
                writ of prohibition. Further, we lift the stay of district court proceedings
                entered by this court on August 25, 2011.


SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                cc:   Hon. Valerie Adair, District Judge
                      Marquis Aurbach Coffing
                      Baker & Hostetler LLP
                      Sylvester & Polednak, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    6
(0) I947A
                PICKERING, C.J., with whom HARDESTY, J., agrees, dissenting:
                           I respectfully dissent.
                            The written guaranty that Lavi signed states that "Guarantor
                waives: . . . (b) Any right it may have to require Bank to proceed against
                Borrower, proceed against or exhaust any security held by Borrower or
                Bank, or pursue any other remedy in Bank's power to pursue; [and] (h) To
                the extent permitted in paragraph 40.495(2) of the Nevada Revised
                Statutes ("NRS"), the benefits of the one-action rule under NRS Section
                40.430." These waivers gave the bank the authority, under NRS
                40.495(2), to sue Lavi on the guaranty "separately and independently
                from" the proceedings, if any, the bank might initiate against the borrower
                on the note and deed of trust. NRS 40.495(2) expressly so provides:
                           [A] guarantor . . . may waive the provisions of NRS
                           40.430. If a guarantor . . . waives the provisions of
                           NRS 40.430, an action for the enforcement of that
                           person's obligation to pay, satisfy or purchase all
                           or part of an indebtedness or obligation secured by
                           a mortgage or lien upon real property may be
                           maintained separately and independently from:
                                  (a) An action on the debt;
                                  (b) The exercise of any power of sale;
                                  (c) Any action to foreclose or otherwise
                            enforce a mortgage or lien and the indebtedness or
                            obligations secured thereby; and
                                 (d) Any   other proceeding against a
                            mortgagor or grantor of a deed of trust.
                (Emphasis added.)
                            The bank's suit against Lavi was properly brought under NRS
                40.495(2). Having properly brought the suit, the bank was entitled to
                "maintain[ ]" the action "separately and independently from" the
                proceedings, if any, it might take against the borrower on the note and
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                proceedings, if any, it might take against the borrower on the note and
                deed of trust. If the bank had recovered all of the debt by judgment
                against Lavi, then Lavi would have succeeded to the bank's position vis-à-
                vis the note and deed of trust.   See NRS 40.475. Here, however, because
                the bank sued Lavi on the guaranty and thereafter foreclosed, without
                first reducing its claim against Lavi to judgment, the majority exonerates
                Lavi from his obligations on the guaranty. This effectively reads
                "separately and independently" out of NRS 40.495(2). Indeed, Lavi
                recognized the bank's entitlement to proceed as it did when, anticipating
                an eventual foreclosure of the deed of trust, he asserted offset as an
                affirmative defense. The bank is not entitled to a double recovery,
                Elyousef v. O'Reilly & Ferrario, LLC, 126 Nev. „ 245 P.3d 547, 549
                (2010), and Lavi is entitled to the offset he pleaded. What he is not
                entitled to, given his waiver of the one-action rule and its associated
                protections, is to escape the obligation he contractually undertook.
                            At oral argument, Lavi conceded that the pleadings as framed
                would have entitled the bank to proceed against Lavi had they been filed
                within 6 months after, instead of before, the foreclosure sale. This
                anomaly of a suit being adequate in every way except that it was brought
                too early could be avoided by recognizing that the waiver in this case puts
                the proceeding under NRS 40.495(2) and takes it outside NRS 40.455, on
                which the majority relies. This reading also fits with NRS 40.495(4)
                which, although added to the NRS after the proceedings in this case, 2011
                Nev. Stat., ch. 311, § 5.5, at 1743-44, addresses the precise situation
                presented here of a suit against a guarantor being filed before or in the
                absence of proceedings against the security, making "the date of the
                commencement of the action" the date on which the fair market value of

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                the security is to be determined for purposes of establishing offset. This
                provision makes no sense if, as the majority holds, NRS 40.455(1) controls
                suits against guarantors who, like Lavi, waived the protections of NRS
                40.430 pursuant to NRS 40.495(2).
                            Lavi does not meet the bank on the merits of its waiver
                argument. He quotes language from NRS 40.453 to the effect that, "It is
                hereby declared by the Legislature to be against public policy for any
                document relating to the sale of real property to contain any provision
                whereby a mortgagor or the grantor of a deed of trust or a guarantor or
                surety of the indebtedness secured thereby, waives any right secured to
                the person by the laws of this state." However, he omits the lead-in
                language to NRS 40.453: "Except as otherwise provided in NRS 40.495."
                (Emphasis added.) Here, in permitting waivers by guarantors of NRS
                40.430 and providing for suits against them to be maintained "separately
                and independently" from the proceedings, if any, against the borrower,
                NRS 40.495(2) "otherwise provide[s]." Thus, NRS 40.453 does not apply.
                            Our decision in Walters v. District Court, 127 Nev. , 263
                P.3d 231 (2011), does not control. Walters expressly did not decide waiver,
                since the case was able to be resolved, favorably to the lender, without
                reaching the issue. Id. at n.4, 263 P.3d at 233 n.4. While the majority
                notes that Walters was a guarantor who waived the one-action rule, it is
                clear that the fact of his waiver was not essential to our determination
                that the lender satisfied the 6-month requirement. In a footnote, the
                majority offers criticism for the dissent's interpretation of NRS 40.495(2),
                but the order offers no explanation for the application of the provision in
                NRS 40.430(1) that a waiver of the one-action rule under NRS 40.495(2)
                terminates the application of NRS 40.455(1)'s 6-month rule. Given the

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                reservation of the waiver issue in Walters and the absence of any analysis
                by the majority of the relationship between NRS 40.495(2), NRS 40.430(1)
                and NRS 40.455(1), I believe this Courts' Internal Operating Procedures
                require that this case be resolved as an opinion.   See Internal Operating
                Procedures Rule 9(a).
                            Mandamus ordinarily does not lie to review partial summary
                judgment determinations, particularly where, as here, the legal issue
                presented is not deemed sufficiently significant to merit disposition by
                published opinion.   Cf. Friedman v. Dist. Ct., 127 Nev.      , 264 P.3d
                1161, 1169, 127 Nev.           (2011); Round Hill Gen. Imp. Dist. v.
                Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981). If we are going to
                entertain this petition for a writ of mandamus at all, I would reach the
                waiver question reserved in Walters, and resolve it as outlined above.



                                                      1                            ,     C.J.
                                                   Pickering


                I concur:




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A